DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
Regarding claim 3, “reject” on line 2 should be “eject” as the specification does not provide any description of when sheets are rejected.
Regarding claim 11, “an printer” (line 3) should be --a printer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear as to which sheet the claim is referring to as “the sheet” when claiming “ejecting a second sheet from a sheet holder when the data written to the sheet and the data read from the sheet are different from each other”. It is unclear whether “the sheet” is the first sheet, second sheet or the sheet that is conveyed, previously recited in claim 13. For the purpose of examination, “the sheet” is being read as the first sheet since that is the only sheet that is written and read on in claim 13.
Claims 14-18 are rejected based on their dependency to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonikowski et al. (US 2007/0256586) in view of Murakami (JP2007091298).
Regarding claim 1, Bonikowski et al. (hereinafter Bonikowski) teaches an information processing apparatus comprising: a sheet holder arranged to accommodate a sheet [0004]; a conveyer configured to convey the sheet from the sheet holder [0004].
Bonikowski also teaches identifying faulty sheets and maintaining the location of the faulty sheets [0031]. A cover sheet is then printed with the location of the faulty sheets [0031]. 
Bonikowski remains silent as to a writer configured to write data to a wireless tag on a first sheet; a reader configured to read data from the wireless tag on the first sheet; and a controller configured to eject a second sheet from the sheet holder when the data written in the first sheet by the writer and the data read from the first sheet by the reader are different from each other.
Murakami teaches an image processing apparatus comprising: a writer configured to write data to a wireless tag on a first sheet (abstract); a reader configured to read data from the wireless tag on the first sheet (abstract). Murakami also teaches that the data that is written is compared to the data that is read in order to judge if they match or if the wireless tag is faulty (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing apparatus of Bonikowski to include the reading and writing means of Murakami, in order to identify bad wireless tag in print medium that include them. Doing so would ensure that print medium with faulty wireless tags are not used. With the combination of Bonikowski with Murakami, it is clear that the cover sheet of Bonikowski would be ejected with the location information of the faulty wireless tags.
Regarding claim 4, Bonikowski as modified by Murakami teaches the apparatus according to claim 1, further comprising: a printer configured to print an image on the conveyed sheet, wherein the controller is configured to allow the printer to print information on the second sheet to indicate that the writer fails to write data. As taught above, Bonikowski prints cover sheets identifying the location of faulty sheets [0031].
Regarding claim 5, Bonikowski as modified by Murakami teaches the apparatus according to claim 1, but remains silent as to wherein the conveyor comprises a plurality of rollers. Rollers are well known and obvious in the art of sheet conveyance. One of ordinary skill in the art before the effective filing date of the claimed invention would have used rollers for sheet conveyance as they are low cost and simple.
Regarding claim 6,  Bonikowski as modified by Murakami teaches the apparatus according to claim 1, but remains silent as to wherein the sheet holder includes feed cassettes arranged to accommodate a sheet. Cassettes or trays are well known and obvious in image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of cassettes in order to allow the image forming apparatus to print on more than one type of medium. 
Regarding claim 7, Bonikowski as modified by Murakami teaches the apparatus according to claim 1, but remains silent as to wherein the second sheet has no wireless tag. It would have been obvious to one of ordinary skill in the art to print on plain sheet instead of using a sheet with a wireless tag for the cover sheet as doing so would reduce the waste of sheets with wireless tag and lower print cost.
Regarding claim 10, Bonikowski as modified by Murakami teaches the apparatus according to claim 1, wherein the writer is configured to write data to wireless tags on a plurality of first sheets, and the reader is configured to read data from the wireless tags on the plurality of first sheets (Murakami (abstract)).
Regarding claim 11,  Bonikowski as modified by Murakami teaches the apparatus according to claim 10, further comprising: a printer configured to print an image on the conveyed sheet, wherein the controller is configured to allow the printer to print information on the second sheet (cover sheet) for each of the plurality of first sheets to indicate that the writer fails to write data (Bonikowski, Fig. 4). 
Regarding claim 12, Bonikowski as modified by Murakami teaches the apparatus according to claim 1, wherein the reader and writer are integrated (Murakami teaches a communication means which includes the reader and writer (abstract)).
Regarding claim 13, Bonikowski as modified by Murakami teaches the apparatus information processing method comprising: conveying a sheet; writing data to a wireless tag on a first sheet; reading data from the wireless tag on the first sheet; and ejecting a second sheet from a sheet holder when the data written to the sheet and the data read from the sheet are different from each other. As rejected in the apparatus of claim 1, Bonikowski teaches identifying the location of faulty sheets and printing the location on a cover sheet [0031]. Murakami teaches the method of identifying faulty wireless tags by writing on them and comparing what is read to what was written. When they do not match, a faulty wireless tag is identified (abstract).
Regarding claim 17, Bonikowski as modified by Murakami teaches the method according to claim 13, wherein the second sheet has no wireless tag. As rejected above in claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cheapest media available for a cover sheet, and not waste one with a wireless tag.
Allowable Subject Matter
Claims 2, 3, 8, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852